Exhibit 10.11

 

READY CAPITAL CORPORATION

2012 EQUITY INCENTIVE PLAN

FORM OF RESTRICTED STOCK UNIT AWARD AGREEMENT

 

THIS AGREEMENT is made by and between Ready Capital Corporation,  a Maryland
corporation (the “Company”), and (the “Grantee”), dated as of the day of, 20.

WHEREAS, the Company maintains the Ready Capital Corporation 2012 Equity
Incentive Plan (the “Plan”) (capitalized terms used but not defined herein shall
have the respective meanings ascribed thereto by the Plan);

WHEREAS, in accordance with the Plan, the Company may from time to time issue
awards of Restricted Stock Units (“RSUs”) (also generally known and referred to
under the Plan as Phantom Shares) to individuals and persons who provide
services to, among others, the Company and Waterfall Asset Management, LLC (the
“Manager”);

WHEREAS, the Grantee,  as the Manager, an officer, director, advisor, employee
or other personnel of the Company, the Subsidiaries or the Manager (or with the
consent of the Board or the Compensation Committee of the Company (the
“Compensation Committee”), any of the respective affiliates of the Company, the
Subsidiaries, or the Manager, or any joint venture affiliate of the Company) or
another person expected to provide significant services (of a type expressly
approved by the Committee as covered services) to one or more of the Company,
the Subsidiaries and the Manager,  is an Eligible Person under the terms of the
Plan;  and

WHEREAS, in accordance with the Plan, the Committee has determined that it is in
the best interests of the Company and its stockholders to grant RSUs to the
Grantee subject to the terms and conditions set forth below.

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

1.          Grant of RSUs.

The Company hereby grants the Grantee RSUs. The RSUs are subject to the terms
and conditions of this Agreement, and are also subject to the provisions of the
Plan. The Plan is hereby incorporated herein by reference as though set forth
herein in its entirety. To the extent such terms or conditions in this Agreement
conflict with any provision of the Plan, the terms and conditions set forth in
the Plan shall govern. Where the context permits, references to the Company
shall include any successor to the Company.  If this Agreement is not executed
and returned to the Company by the Grantee by April 18,  2017 this award will be
null and void ab initio and the Grantee will have no rights hereunder.

2.          Restrictions.

The RSUs awarded pursuant to this Agreement and the Plan shall be subject to the
terms and conditions set forth in this Paragraph 2.







--------------------------------------------------------------------------------

 



 

(a)         Subject to clauses (b) and (c) below, the RSUs granted hereunder
shall vest, solely to the extent the Grantee has not had a Termination of
Service, in accordance with the following schedule:

 

Vesting Date

Shares Vested

Date hereof

 

March 31, 2017

 

June 30, 2017

 

September 30, 2017

 

December 31, 2017

 

 

(b)         Subject to clause (c) below, upon the Grantee’s Termination of
Service for any reason, all unvested RSUs shall thereupon, and with no further
action, be forfeited by the Grantee,  and neither the Grantee nor any of his or
her successors, heirs, assigns, or personal representatives shall thereafter
have any further rights or interests in such RSUs.

(c)         Termination of Service as an employee shall not be treated as a
termination of employment for purposes of this Paragraph 2  if the Grantee
continues without interruption to serve thereafter as an officer or director of
the Company,  or in such other capacity as determined by the Committee (or if no
Committee is appointed, the Board), and the termination of such successor
service shall be treated as the applicable termination.

3.          Voting and Other Rights.

The Grantee shall have no rights of a stockholder (including the right to
distributions or dividends), and will not be treated as an owner of Shares for
tax purposes, except with respect to Shares that have been
issued.  Notwithstanding the foregoing, a  DER, often referred to as a dividend
equivalent right, is hereby granted to the Grantee, consisting of the right to
receive, with respect to each outstanding and non-forfeited RSU, cash in an
amount equal to the cash dividend distributions paid in the ordinary course on a
Share to the Company’s common stockholders, as set forth below.  All DERs (if
any) payable on an  outstanding and non-forfeited RSU, whether or not then
vested, shall be paid not later than 30 days after any ordinary cash dividend
distributions on Shares are paid to the Company’s common stockholders.  Under no
circumstances shall the Grantee be entitled to receive both (i) a distribution
and a DER with respect to a vested RSU (or its associated Share) or (ii)  a
distribution and a  DER with respect to an unvested RSU.

4.          Settlement.

One Share of Common Stock of the Company shall be issued to the Grantee in
settlement of each vested RSU not later than 365 days following the final
Vesting Date set forth in Paragraph 2(a) above (either by delivering one or more
certificates for such Share or by entering such Share in book‑entry form, as
determined by the Company in its discretion).  Such issuance shall constitute
payment of the RSUs.  References herein to issuances to the Grantee shall
include issuances to any beneficial owner or other person to whom (or to





- 2 -

--------------------------------------------------------------------------------

 



 

which) the Shares are issued.  The Company’s obligation to issue Shares or
otherwise make any payment with respect to vested RSUs is subject to the
condition precedent that the Grantee or other person entitled under the Plan to
receive any Shares with respect to the vested RSUs deliver to the Company any
representations or other documents or assurances required pursuant to
Paragraph 5(l) and the Company may meet any obligation to issue Shares by having
one or more of its Subsidiaries or affiliates issue the Shares.  The Grantee
shall have no further rights with respect to any RSUs, including with respect to
any DER granted in connection with the RSU, that are paid or that terminate
pursuant to Paragraph 2(b).  For the avoidance of doubt, to the extent the terms
of this Paragraph 4 conflict with any terms of the Plan relating to the
settlement of RSU or DERs, the terms of this Paragraph 4 shall govern.

5.          Miscellaneous.

(a)         The value of an  RSU may decrease depending upon the Fair Market
Value of a Share from time to time.  Neither the Company, the Committee, the
Manager, nor any other party associated with the Plan, shall be held liable for
any decrease in the value of the RSUs.  If the value of such RSUs decrease,
there will be a decrease in the underlying value of what is distributed to the
Grantee under the Plan and this Agreement.

(b)         Participation in the Plan confers no rights or interests other than
as herein provided.  With respect to this Agreement, (i) the RSUs are
bookkeeping entries, (ii) the obligations of the Company under the Plan are
unsecured and constitute a commitment by the Company to make benefit payments in
the future, (iii) to the extent that any person acquires a right to receive
payments from the Company under the Plan, such right shall be no greater than
the right of any general unsecured creditor of the Company, (iv) all payments
under the Plan (including distributions of Shares) shall be paid from the
general funds of the Company in the manner specified in Paragraph 5(f) and (v)
no special or separate fund shall be established or other segregation of assets
made to assure such payments (except that the Company may in its discretion
establish a bookkeeping reserve to meet its obligations under the Plan).  The
RSUs shall be used solely as a device for the determination of the payment to
eventually be made to the Grantee if the RSUs vest pursuant to Paragraph 2.  The
award of RSUs is intended to be an arrangement that is unfunded for tax purposes
and for purposes of Title I of the Employee Retirement Income Security Act of
1974, as amended.

(c)         Governing Law; Venue; Waiver of Jury Trial.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF MARYLAND,
WITHOUT REGARD TO ANY PRINCIPLES OF CONFLICTS OF LAW WHICH COULD CAUSE THE
APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF MARYLAND. 
The captions of this Agreement are not part of the provisions hereof and shall
have no force or effect.  This Agreement may not be amended or modified except
by a written agreement executed by the parties hereto or their respective
successors and legal representatives.  The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement.

(d)         The Committee may construe and interpret this Agreement and
establish, amend and revoke such rules, regulations and procedures for the
administration of this Agreement as it deems appropriate.  In this connection,
the Committee may correct any defect or supply any omission, or reconcile any
inconsistency in this Agreement or in any related agreements, in the manner and
to the extent it shall deem necessary or expedient to make





- 3 -

--------------------------------------------------------------------------------

 



 

the Plan fully effective.  All decisions and determinations by the Committee in
the exercise of this power shall be final and binding upon the Company and the
Grantee.

(e)         All notices hereunder shall be in writing, and if to the Company or
the Committee, shall be delivered to the Board or mailed to its principal
office, addressed to the attention of the Board; and if to the Grantee, shall be
delivered personally, sent by facsimile transmission or mailed to the Grantee at
the address appearing in the records of the Company.  Such addresses may be
changed at any time by written notice to the other party given in accordance
with this Paragraph 5(e).

(f)         If the grant made hereby is made to an affiliate of the Manager in
consideration of services rendered thereby, and is in turn made by such
affiliate of the Manager in consideration of the services rendered by the
Grantee, for purposes of the provisions in Paragraphs 2(a) through 2(c) above
relating to employment with the Company (and the termination thereof), and also
for purposes of any references in the Plan to an employment agreement,
“Company,” as the context so requires, shall include Manager and its affiliates
to the extent that the Grantee is a provider of services to such entities.

(g)         The failure of the Grantee or the Company to insist upon strict
compliance with any provision of this Agreement or the Plan, or to assert any
right the Grantee or the Company, respectively, may have under this Agreement or
the Plan, shall not be deemed to be a waiver of such provision or right or any
other provision or right of this Agreement or the Plan.

(h)         The Company or the Manager shall be entitled to withhold from any
payments or deemed payments any amount of tax withholding it determines to be
required by law.

(i)          Notwithstanding anything to the contrary contained in this
Agreement, to the extent that the Board determines that the Plan or the RSU is
subject to Section 409A of the Code and fails to comply with the requirements of
Section 409A of the Code, the Board reserves the right (without any obligation
to do so or to indemnify the Grantee for failure to do so), without the consent
of the Grantee, to amend or terminate the Plan and this Agreement and/or amend,
restructure, terminate or replace the RSU in order to cause the RSU to either
not be subject to Section 409A of the Code or to comply with the applicable
provisions of such section.

(j)          The terms of this Agreement shall be binding upon the Grantee and
upon the Grantee’s heirs, executors, administrators, personal representatives,
transferees, assignees and successors in interest and upon the Company and its
successors and assignees, subject to the terms of the Plan.

(k)         Unless otherwise permitted in the sole discretion of the Committee,
(i) neither this Agreement nor any rights granted herein shall be assignable by
the Grantee, and (ii) no purported sale, assignment, mortgage, hypothecation,
transfer, pledge, encumbrance, gift, transfer in trust (voting or other) or
other disposition of, or creation of a security interest in or lien on, any RSUs
or Shares by any holder thereof in violation of the provisions of this Agreement
or the Plan will be valid, and the Company will not transfer any of said RSUs or
Shares on its books nor will any Shares be entitled to vote, nor will any
distributions be paid thereon, unless and until there has been full compliance
with said provisions to the satisfaction of the Company.  The foregoing
restrictions are in addition to and not in lieu of any other remedies, legal or
equitable, available to enforce said provisions.

(l)          The Grantee hereby agrees to perform all acts, and to execute and
deliver any documents, that may be reasonably necessary to carry out the
provisions of this Agreement, including





- 4 -

--------------------------------------------------------------------------------

 



 

but not limited to all acts and documents related to compliance with securities,
tax and other applicable laws and regulations.

(m)        The Grantee hereby represents and agrees that the Grantee is not
acquiring the RSUs or the Shares with a view to distribution thereof.

(n)         Nothing in this Agreement shall confer on the Grantee any right to
continue in the employ or other service of the Company, its Subsidiaries or any
other Participating Companies or interfere in any way with the right of any such
entity and its stockholders to terminate the Grantee’s  employment or other
service at any time.  Employment or service for only a portion of the vesting
period, even if a substantial portion, will not entitle the Grantee to any
proportionate vesting or avoid or mitigate a termination of rights and benefits
upon or following a Termination of Service as provided in this Agreement or
under the Plan.

(o)         This Agreement and the Plan contain the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
agreements, written or oral, with respect thereto.

(p)         This Agreement may be executed in any number of counterparts,
including via facsimile, each of which shall be deemed to be an original and all
of which together shall be deemed to be one and the same instrument.

(q)         Except as otherwise provided in the Plan or clause (i) above, no
amendment or modification hereof shall be valid unless it shall be in writing
and signed by all parties hereto.

 

 



- 5 -

--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, the Company and the Grantee have executed this Agreement as
of the day and year first above written.

 

 

 

 

READY CAPITAL CORPORATION

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

The undersigned hereby accepts and agrees to all of the terms and provisions of
this Agreement.

 

 

 

 

 

[Signature Page to Award Agreement]

--------------------------------------------------------------------------------